Opinion of the Court by
Judd, C. J.
The defendant was found guilty at tbe June Term of the Circuit Court of .the Second Judicial Circuit, upon an indictment charging him with having forged the endorsement to a draft for $35, with a second count for uttering the draft knowing it to be forged. It does not appear that any exception was taken to the verdict at the time of its rendition, but counsel afterwards tendered what the presiding Justice took to be a bill of exceptions, and which he allowed. It apparently is a motion to set aside the verdict and grant a new trial on the ground that the verdict of the jury was againat the law and the instructions of the Court, and contrary to the evidence. There is also a statement unsupported by affidavits, that two of the jurors said that they arrived at this verdict without much consideration. This last point cannot *502be considered, for the affidavits if tendered would not be admitted to disclose the deliberations and proceedings of the Jury while consulting together. See Rex vs. Kahalewai, 3d Haw. Rep., 469.
C. Brown, Deputy Attorney General, for the Crown.
G. B. Kalaaukane and E. M. Hatch for the defendant.
Honolulu, August 12, 1882.
Is the verdict contrary to the evidence? The evidence is -that this defendant came to a Chinaman’s store in Wailuku, made a small purchase, tendered the draft in payment and received back the difference in cash. The draft was payable vfco the order of C. B. Bartlett, who had lost it unendorsed. When presented to the Chinaman it had Bartlett’s name upon it, which Bartlett swears was not his signature. The defendant, who took the stand as a witness in his own behalf, swears he was given the draft by one Ekela, who was also indicted for this offense. This was denied by Ekela. A nol. pros, was entered in his case by the prosecution.
The defendant wrote on a piece of paper the name said to be forged, as did also Ekela and Mr. Bartlett. These were submitted to the jury and compared by them and undoubtedly had great weight in inducing them to arrive at this conclusion, for the name as written by defendant appears to the Court to resemble the forged signature quite closely, and much more than the one made by Ekela.
The jury having evidence before them, not objected to, which would authorize the conclusion that defendant forged the endorsement, and he admitting the uttering, the verdict must stand.
Exceptions overruled.